Citation Nr: 1646374	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  06-04 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for a psychiatric disorder from November 28, 2008, to December 2, 2015.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) from November 28, 2008.

3.  Entitlement to a TDIU, to include as on an extraschedular basis, prior to November 28, 2008.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to January 1973.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which continued a 10 percent disability rating for a psychiatric disorder and denied TDIU.

An October 2006 rating decision increased the Veteran's disability rating for a psychiatric disorder to 30 percent, effective April 11, 2006.

However, in January 2012, the Board granted staged disability ratings for a psychiatric disorder of 30 percent prior to April 11, 2006; and 50 percent from April 11, 2006, to November 27, 2008.  The Board then remanded the issues of entitlement to a disability rating in excess of 50 percent for a psychiatric disorder for the period beginning November 28, 2008, and a TDIU for further evidentiary development.

In an April 2016 rating decision, the Agency of Original Jurisdiction (AOJ) implemented the Board's decision, staging the Veteran's disability rating for a psychiatric disorder as 30 percent disabling from September 1, 2004; and 50 percent disabling from April 11, 2006.  Additionally, the AOJ granted a 100 percent disability rating from December 3, 2015, for a psychiatric disorder.  As such, from December 3, 2015, the issue of entitlement to an increased rating for a psychiatric disorder has been resolved by a full grant of benefits, as the Veteran has been assigned the maximum rating of 100 percent.  Therefore, the Board finds that the issue for the period beginning December 3, 2015, is no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2015).

The Board notes that the AOJ does not appear to have complied with the January 2012 Board remand instructions as it was instructed to provide a Supplemental Statement of the Case (SSOC) if the benefits sought, including a disability rating in excess of 50 percent for a psychiatric disorder from November 28, 2008, to December 2, 2015, were not granted in full.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, based on the Board's decision herein, the Veteran is not prejudiced by the AOJ's failure to comply with the Board's January 2012 remand instructions.

The AOJ issued an April 2016 SSOC, which denied TDIU from September 1, 2004, to December 2, 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From November 28, 2008, to December 2, 2015, the Veteran's psychiatric disorder was more appropriately characterized as occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  From November 28, 2008, the schedular criteria for a TDIU are met, and the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.

3.  Prior to November 28, 2008, the schedular criteria for a TDIU are not met; and the evidence of record does not shown that the impairment caused by the Veteran's service-connected disabilities warrant referral for extra-schedular consideration.


CONCLUSIONS OF LAW

1.  From November 28, 2008, to December 2, 2015, resolving reasonable doubt in favor of the Veteran, the criteria for a disability rating of 70 percent, but not higher, for a service-connected psychiatric disorder were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  From November 28, 2008, resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).

3.  Prior to November 28, 2008, the criteria for TDIU, to include on an extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA sent a letter to the Veteran in October 2004, which set out the type of evidence needed to substantiate his claim.  The information regarding the claim for increase that is required by Vazquez was provided in a June 2008 letter.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent several VA examinations during the appeal period in November 2008, February 2011, and December 2015.  The Board finds that the VA examinations, taken as a whole, are adequate, because the examinations included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained. 

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II.  Facts

In a July 2010 statement, the Veteran contended that his psychiatric disorder had worsened to the extent that he could no longer hold gainful employment, and stated that he received Social Security disability benefits due to his service-connected disabilities.  The Veteran submitted VA Form 21-8940 in December 2010, June 2012, and February 2015, which all state that he was last employed full-time in 1972, prior to enlistment; that he became too disabled to work in 1973; and that he had been receiving social security benefits since 1973.

Relevant to the Veteran's TDIU only, VA examination reports in April 2002 and November 2004 reflect diagnoses of "schizoaffective disorder, depressed," and "schizophrenia, residual type;" and Global Assessment of Functioning (GAF) scores of 65.  Additionally, a March 2005 social and industrial survey examination report determined that the Veteran had moderate industrial impairment.  An April 2006 VA examination report reflects psychiatric symptoms that seriously interfered with the Veteran's employment functioning, a diagnosis of schizoaffective disorder, and a GAF score of 50.

Regarding both claims currently on appeal, a November 2008 VA examination report reflects current symptoms of restlessness, irritability, nervousness, and forgetfulness, but became upset and abruptly left the examination.  The VA examiner found the Veteran to have unremarkable psychomotor activity, spontaneous speech, constricted affect, intact attention, rambling thought process, preoccupation with one or two topics, and inappropriate behavior and poor impulse control although not violent in that he left the examination abruptly.  She also stated that the Veteran did not understand the outcome of his behavior; was irritable and oriented to person and place but not time; and had no delusions, sleep impairments, hallucinations, or homicidal or suicidal ideations.  She also stated that the Veteran was not able to maintain minimum personal hygiene and had to be assisted with personal hygiene by his daughter and wife.  She found that the Veteran had moderately impaired remote and recent memory, and mildly impaired immediate memory; and that he was not capable of managing his financial affairs.  She diagnosed him with schizoaffective disorder by history and dementia not otherwise specified (NOS), and determined that the Veteran's cognitive decline and physical impairments resulted in problems with activities of daily living and total occupational and social impairment.

VA treatment records from November 2010 to December 2010 reflect diagnoses of dementia NOS, depression NOS, and schizoaffective disorder by history.  In November 2010, the Veteran was hospitalized for psychiatric issues during which time he reported symptoms of depression and recurrent death wishes and self-harm ideation.  He was assigned GAF scores of 30 at admission and of 50 at discharge.  Upon discharge, the Veteran was found to have poor grooming but fair hygiene; poor eye contact; mild psychomotor retardation; spontaneous speech with decreased volume and adequate production; a "better" mood; restricted but livelier affect; good judgment and insight; impaired recent memory; and a goal-directed, coherent, relevant, and logical thought process.  He was cooperative, calm, alert and oriented to person, and partially oriented to place and time.  He had no feelings of hopelessness or worthlessness; death wishes or suicidal or homicidal ideations; delusions; or auditory, visual, tactile, or olfactory hallucinations presently.  See VBMS, 5/10/11 VA Treatment Records, p. 13-14, 17-18.

December 2010 VA treatment records reflect that the Veteran reported sleeping for short periods of time and continued memory problems.  He was found to have some improvement in mood, adequate volume of voice, slow speed of speech, euthymic mood with congruent affect, evident memory and concentration difficulties, superficial insight, and fair judgment.  He was also well-dressed and groomed, oriented in person and place, and partially oriented in time.  Additionally, he had no phobias, obsessions, or delusions.  He was diagnosed with dementia NOS, depression NOS, and schizoaffective disorder by history; and assigned a GAF score of 55.  See id. at 8.

In December 2010, Dr. J.A.J., a private psychiatrist, noted a diagnosis of chronic, severe schizoaffective disorder.  He also found the Veteran to be completely unable to engage in any gainful activity, that no improvement was expected, and that the Veteran was not a suitable candidate for vocational rehabilitation.  See VBMS, 12/30/10 Private Treatment Records (Dr. J.A.J.)

A February 2011 VA examination report reflects the Veteran's reports of sleep difficulties, sadness, low appetite, irritability, hearing voices calling his name at times, and daily severe concentration problems that began a "long time ago."  The VA examiner found the Veteran to have irrelevant speech at times; poor eye contact; a non-spontaneous attitude; constricted affect; an anxious, depressed, dysphoric mood; a paucity of ideas; and preoccupation with one or two topics.  She also stated that he was cooperative, apathetic, oriented to person and place but not to time, and able to maintain minimum personal hygiene.  The Veteran had mildly impaired immediate memory, moderately impaired remote memory, and severely impaired recent memory.  He had no delusions, hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or homicidal or suicidal ideations.  The VA examiner diagnosed the Veteran with dementia NOS and schizoaffective disorder by history, and determined that the Veteran's mental disorder signs and symptoms resulted in total occupational and social impairment.  However, she found specifically that the Veteran's cognitive impairments limited his ability to initiate and participate in activities of daily living, and that his unstable mood limited his ability to interact effectively and on a sustained basis with others.

The Board notes that in January 2012 the Board determined the November 2008 and February 2011 VA examinations to be inadequate because the VA examiners stated that the Veteran's dementia NOS was separate and distinct from his schizoaffective disorder, but failed to provide any kind of explanation or rationale.  As such, the Board determined that another examination report was warranted, thus remanding the claim.

On December 3, 2015, a VA examiner explained that dementia NOS should only be used to diagnose dementia when it did not meet the criteria for any other specific diagnosis, such as if there was insufficient evidence to establish a specific etiology.  However, she stated that she did not find evidence of documented aphasia, apraxia, or agnosia in the Veteran's claims file or medical records to comply with the dementia symptom criteria.  As such, she opined that the most likely diagnosis for the Veteran was schizoaffective disorder with depressed mood, which included memory deficits; and stated that a diagnosis of schizoaffective disorder included the Veteran's symptoms of depression, psychotic symptoms, and memory disturbances.

Additionally, the December 2015 VA examiner determined that the Veteran's psychiatric disorder resulted in total occupational and social impairment due to symptoms such as depressed mood; anxiety; near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions , or recent events; flattened affect; disturbances of motivation and mood; suicidal ideation; persistent delusions or hallucinations; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; and disorientation to time or place.  Specifically, the Veteran reported constantly feeling depressed and not wanting to live anymore, having considered methods of killing himself, hearing someone calling him, hearing voices that talk obscenely to him daily since two to three weeks ago, not having a desire to cut his hair or bathe, and seeing things.

III.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's psychiatric disorder is currently evaluated as 10 percent disabling, effective August 12, 1998; as 30 percent disabling, effective September 1, 2004; as 50 percent disabling, effective April 11, 2006; and as 100 percent disabling, effective December 3, 2015, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The period currently on appeal is from November 28, 2008, to December 2, 2015.

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

One factor for consideration is the GAF score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) or no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

A GAF score of 61 to 70 indicates some mild symptomatology or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

Based on a careful review of all of the evidence, both lay and medical, the Board finds that a disability rating of 70 percent, but not higher, for the Veteran's psychiatric disorder is warranted from November 28, 2008, to December 2, 2015.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

From November 28, 2008, to December 2, 2015, the Veteran's psychiatric disorder is more appropriately characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The evidence reflects that the Veteran had brief suicidal ideations, was preoccupied with one or two topics, had irrelevant speech at times, depressive symptoms, had impaired impulse control although not violent, heard voices calling his name at times, and was partially oriented to place and disoriented to time.  Additionally, he was not able to complete the November 2008 VA examination as he abruptly left the examination, which was characterized by the examiner as inappropriate behavior, which indicated that the Veteran may have difficulty adapting to stressful circumstances.  He was also found to be limited in his ability to interact effectively and on a sustained basis with others due to his unstable mood.  Furthermore, the November 2008 VA examiner stated that he was unable to maintain minimum personal hygiene and had to be assisted by his wife and daughters.  Moreover, his GAF scores during this time period ranged from 55 to 30, which range from moderate to serious symptoms.

Therefore, the Board finds that the evidence in favor of a disability rating of 70 percent from November 28, 2008, to December 2, 2015, has attained the point of relative equipoise with the evidence against.  With resolution of all reasonable doubt in favor of the Veteran, the Board concludes that a disability rating of 70 percent, but not higher, is warranted.

While an increased rating of 70 percent is warranted, the Board finds that a 100 percent rating is not warranted from November 28, 2008, to December 2, 2015.  The preponderance of the evidence is against a finding of total occupational and social impairment.  In this regard, the evidence does not reveal that the Veteran displayed or experienced the detachment from reality contemplated by the 100 percent rating, such as evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; or memory loss for names of close relatives, own occupation, or own name.

Although the Veteran exhibited some of these symptoms during the relevant time period, they were not of the severity, frequency, or duration contemplated by a total rating.  The Veteran had spontaneous speech during most of this period of time, although he exhibited irrelevant speech "at times" in February 2011.  Additionally, he reported hearing voices calling his name "at times" in February 2011, but denied delusions and hallucinations at all other relevant periods.  He briefly had suicidal ideations, which prompted his psychiatric hospitalization in November 2010, but denied such ideations at all other times.  Additionally, the February 2011 VA examiner noted that the Veteran was limited in his ability to initiate and participate in activities of daily living due to his cognitive impairments, but not that he was unable to perform such activities.  Moreover, the Board notes that the VA examiners found that the Veteran had problems with activities of daily living due to both his cognitive decline and physical impairment.  As such, the totality of his psychiatric symptoms does not reflect total occupational and social impairment.

The Board notes that the November 2008 and February 2011 VA examiners stated that the Veteran's psychiatric symptoms resulted in total occupational and social impairment.  However, the November 2008 examiner attributed such impairment to not only his cognitive decline but also his physical impairment, and the February 2011 examiner explained further than his ability to perform activities of daily life and to interact with others were merely limited.  As such, the evidence of record does not reflect total occupational and social impairment solely due to the Veteran's psychiatric disorder until the December 3, 2015, VA examination, which is the point at which the Veteran has been rated at 100 percent for his service-connected psychiatric disorder.  Additionally, the Veteran's symptoms reflected in the December 2015 VA examination report demonstrate a clear worsening of his symptoms, as briefly discussed above.  As such, although he exhibited some symptoms that are included in the criteria for a total rating, they were not of such severity, duration, or frequency as to warrant a total rating during this period of time.

Accordingly, a disability rating of 70 percent, but not higher, from November 28, 2008, to December 2, 2015, is warranted for the Veteran's service-connected psychiatric disorder.  There is no basis for any further staged rating of the Veteran's disability pursuant to Hart, 21 Vet. App. at 509-10.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the-doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

The Board has considered whether an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the first Thun element is not satisfied here.  All the Veteran's PTSD symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130, are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  The Veteran's symptoms, including depression, irritability, constricted affect, abnormal thought process, preoccupation, inappropriate behavior, poor impulse control, memory impairment, anxiety, disorientation, and suicidal ideation, are included in the rating schedule, and the assigned ratings specifically consider the degree of occupational and social impairment, including as due to specific symptomatology.  The GAF scores indicated in the DSM-IV, which reflect overall degree of impairment due to psychiatric disorders, and which the Board weighed and considered in this case, are part of the schedular rating criteria.

Because the schedular rating criteria are adequate to rate the Veteran's service-connected psychiatric disorder, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case. Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).

IV.  Schedular TDIU Consideration

In January 2012, the Board determined that entitlement to a TDIU was raised as an issue on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration shall be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2015); Van Hoose, 4 Vet. App. at 363.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In this case, the Veteran is service-connected for erectile dysfunction (noncompensable, effective October 9, 2007) and a psychiatric disability (considering the Board's action herein, now 10 percent from August 12, 1998; 30 percent from September 1, 2004; 50 percent from April 11, 2006; 70 percent from November 28, 2008; and 100 percent from December 3, 2015).  Thus, the schedular criteria for TDIU are met as of November 28, 2008, and entitlement to TDIU turns on the determination as to whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.

The evidence establishes that the Veteran has had significant and recurrent mental health treatment, including several psychiatric hospitalizations.  And as discussed above, from November 28, 2008, the Veteran was described as having "severe" symptoms of a psychiatric disorder, which resulted in occupational and social impairment with deficiencies in most areas, including work and work-like settings.  Specifically, the Board notes that the Veteran's psychiatric symptoms, to include his memory impairment, disorientation to time and place at times, irritability, poor impulse control, and difficulties with grooming and hygiene at times, are severe enough to significantly impact his ability to secure or follow a substantially gainful occupation.

In summary, the Board finds that, in consideration of the severe effects of a psychiatric disorder resulting in unemployability, and with resolution of all reasonable doubt in favor of the claim, the criteria for TDIU are met for the period from November 28, 2008, to December 2, 2015.

V.  Extraschedular TDIU Consideration

Although the schedular criteria for TDIU are not met prior to November 28, 2008, the Board now turns to the question of whether extraschedular consideration under 38 C.F.R. § 4.16(b) is warranted.  The Board itself cannot assign an extraschedular rating in the first instance; the Board's consideration is limited to whether to refer the case to the Director of the Compensation Service for an extraschedular evaluation.  See 38 C.F.R. § 4.16(b); Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (Board may not assign a TDIU in the first instance when the schedular requirements of 38 C.F.R. § 4.16(a) are not met).  Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board observes that, while entitlement to an extraschedular disability rating under 38 C.F.R. § 3.321(b)(1), and entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b), are similar, they are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  A TDIU on an extraschedular basis merely requires a determination that a particular Veteran is currently rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disability or disabilities.  See VAOPGCPREC 6-96.

Prior to November 28, 2008, the evidence of record reflects no more than moderate occupational impairment resulting from the Veteran's psychiatric disorder.  The type of symptoms demonstrated, such as irritability, depression, difficulty sleeping, lack of energy, constricted affect, and impaired memory, are consistent with the rating schedule; the severity of symptoms demonstrated is consistent with the 50 percent rating assigned.  Additionally, the evidence reflects GAF scores of 50 and 65, which represent symptoms that range from mild to borderline moderate/serious.  The evidence also includes determinations of moderate industrial impairment and of serious interference by the Veteran's psychiatric disorder with his employment functioning.  However, no evidence indicates that the Veteran's psychiatric symptoms were so severe as to result in the total inability to secure or follow a substantially gainful occupation.

As such, the Board finds that the evidence of record does not warrant referral for extra-schedular consideration under 38 C.F.R. § 4.16(b) prior to November 28, 2008.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

From November 28, 2008, to December 2, 2015, entitlement to a disability rating of 70 percent, but not higher, for a psychiatric disorder is granted.

From November 28, 2008, entitlement to a TDIU is granted.

Prior to November 28, 2008, entitlement to a TDIU is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


